Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Newly submitted claims 23-24 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: The inventions are directed to distinct methods, where patentability in the independent claims of each group is based on divergent steps. The differences between these groups are numerous and significant to the extent that the inventions constitute prima facie patentably distinct combinations, absent evidence to the contrary. This can readily and clearly be demonstrated by a side-by-side comparison of the independent claims. For instance, independent claims 1 and 8 require at least the step of inputting energy includes generating a radiation and transforming the radiation with a fluorescent material and an amount of the one or more absorbers is regulated via grayscale values of a print head or via dithering methods, but does not require at least the step of inputting energy includes generating a radiation having multiple wavelengths using a nested design of emitters of different wavelengths as recited in independent claim 23. Similarities of the independent claims are merely superficial, since certain significant limitations in one of the groups find no counterpart in the other group(s) and vice versa. For this reason, it would be a serious burden for the examiner to consider both groups of method claims since the search and examination for one of the independent claims would not be required for the other independent claim. 
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 23-24 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2-3, 11-14 and 22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Amended claim 2 now requires the generated radiation to be generated by one or more monochromatic discharge lamps. However, the instant specification discloses that when a fluorescent material is utilized, “a not necessarily monochromatic light source” is used to generate the radiation (¶¶ 21, 104). The purpose of the fluorescent material is to convert the radiation into monochromatic radiation, according to the instant specification. Thus, there is no support in the application as filed for amended claim 2.
Amended claims 3, 11-14 and 22 now require a width of a radiation transformed by the fluorescent material to be 0.2 microns or less. There is no support in the application as filed for this limitation.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9, 11-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 8, 15 and 22 recite the limitation "the 3D molded part” (singular).  There is insufficient antecedent basis for this limitation in the claim.
Claim 1, 8, 15 and 22 recite the limitation "the areas."  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "the absorber" (singlular).  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.




Claim 8 is rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(1) as being anticipated by Hopkinson et al. (US 2014/0314613).
Hopkinson et al. discloses a method of applying a particulate construction material onto a construction field in a defined layer using a coater (claim 1); selectively printing an absorber (claim 25); inputting energy for selective melting of areas printed with absorber at a sintering temperature above the melting temperature of the material (¶¶ 121-123); lowering the construction field by one layer thickness (¶ 153); repeating the applying, printing, inputting and lowering steps until a part is produced (claim 1); wherein an amount of absorber is regulated via grayscale values of the print head or via dithering methods (¶¶ 122-127).

Claim 22 is rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(1) as being anticipated by Monsheimer et al. (US 2007/0183918).
Monsheimer et al. discloses a method of applying a particulate construction material onto a construction field in a defined layer using a coater (¶ 14); selectively printing an absorber (¶¶ 10-14); inputting energy for selective melting of areas printed with absorber at a sintering temperature above the melting temperature of the material (¶¶ 10-14); lowering the construction field by one layer thickness (¶¶ 14, 22); and repeating the applying, printing, inputting and lowering steps until a part is produced (¶¶ 14, 22), wherein the step of inputting energy is effected by radiation generated from a monochromatic discharge lamp wherein the radiation has a width of 200 nm (¶ 8).

Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-7, 9, 11-14 and 17-22 are rejected under 35 U.S.C. 103 as being unpatentable over Hopkinson et al. (US 2014/0314613) in view of Hocker (US 2018/0001565).
Claim 1: Hopkinson et al. discloses a method of applying a particulate construction material onto a construction field in a defined layer using a coater (claim 1); selectively printing an absorber (claim 25); inputting energy for selective melting of areas printed with absorber at a sintering temperature above the melting temperature of the material (¶¶ 121-123); lowering the construction field by one layer thickness (¶ 153); and repeating the applying, printing, inputting and lowering steps until a part is produced (claim 1).
Hopkinson et al. is silent as to generating a radiation and transforming the radiation with a fluorescent material. However, Hocker discloses a method of producing a 3D part including applying material onto a construction field in a defined layer using a coater (¶ 26), fusing the material to form a layer and repeating these steps to form a 3D part (¶26), wherein energy is input by generating a radiation and transforming the radiation with a fluorescent material (¶ 40). As taught by Hocker et al., using x-radiating on fluorescent material allows one or more properties of the material to be measured for authentication or verification (¶ 40). It would have been obvious to one of ordinary skill in the art at the time the application was filed to use x-radiation in the method of Hopkinson et al. in order to measure the construction material for authentication or verification, as taught by Hocker.
	Claims 4-5: Hopkinson et al. discloses specific heating of printed and unprinted areas by selecting activation/deactivation of sources of radiation (¶¶ 17-28).
et al. discloses the absorber being a liquid (¶ 217).
	Claim 7: Hopkinson et al. discloses heating taking place such that only areas printed with absorber connect by partial melting (¶¶ 122-125).
	Claim 9: Hopkinson et al. discloses a liquid applied by a print head (claim 28; ¶ 217).
	Claim 11: Hopkinson et al. is silent as to the claim radiation width. However, absent evidence of unexpected results obtained from utilizing the claimed radiation width, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have selected a suitable width to measure the construction material for authentication or verification. The optimization of a range or other variable within the claims that flows from the “normal desire of scientists or artisans to improve upon what is already generally known” is prima facie obvious. In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003) (determining where in a disclosed set of percentage ranges the optimum combination of percentages lies is prima facie obvious).  The discovery of an optimum value of a variable in a known process is usually obvious. In re Aller, 220 F.2d 454, 456 (C.C.P.A. 1955).  See also In re Boesch, 617 F.2d 272, 276 (C.C.P.A. 1980) (“[D]iscovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art.”).  See also In re Geisler, 116 F.3d 1465, 1470 (Fed. Cir. 1997) (“‘[I]t is not inventive to discover the optimum or workable ranges by routine experimentation.’” (quoting Aller, 220 F.2d at 456)); In re Kulling, 897 F.2d 1147, 1149 (Fed. Cir. 1990) (finding no clear error in Board of Patent Appeals and Interferences’ conclusion that the amount of eluent to be used in a washing sequence was a matter of routine optimization known in the pertinent prior art and therefore obvious).
	Claims 12-14: Hopkinson et al. discloses an overhead radiator heater being used to heat the printed areas above the melting temperature, and using a different radiation source having a different wavelength (¶¶ 43-49).
et al. discloses a temperature of the construction field being controlled and the material applied as a dispersion (¶¶ 43-49, 150).
	Claim 18: Hopkinson et al. discloses the absorber including a radiation-absorbing component (¶ 121).
	Claims 19-20: Hopkinson et al. discloses the print head being adjustable, applying liquid in an x-y plane and the particulate construction material being selectively solidified (¶¶ 121-125).
	Claim 21: Hopkinson et al. discloses the part being construction container that is temperature controlled (¶¶ 187, 43-49)
Claim 22: Hopkinson et al. discloses a method of applying a particulate construction material onto a construction field in a defined layer using a coater (claim 1); selectively printing an absorber (claim 25); inputting energy for selective melting of areas printed with absorber at a sintering temperature above the melting temperature of the material (¶¶ 121-123); lowering the construction field by one layer thickness (¶ 153); and repeating the applying, printing, inputting and lowering steps until a part is produced (claim 1).
Hopkinson et al. is silent as to generating a radiation and transforming the radiation with a fluorescent material. However, Hocker discloses a method of producing a 3D part including applying material onto a construction field in a defined layer using a coater (¶ 26), fusing the material to form a layer and repeating these steps to form a 3D part (¶26), wherein energy is input by generating a radiation and transforming the radiation with a fluorescent material (¶ 40). As taught by Hocker et al., using x-radiating on fluorescent material allows one or more properties of the material to be measured for authentication or verification (¶ 40). It would have been obvious to one of ordinary skill in the art at the time the application was filed to use x-radiation in the method of Hopkinson et al. in order to measure the construction material for authentication or verification, as taught by Hocker.
et al. is silent as to the claim radiation width. However, absent evidence of unexpected results obtained from utilizing the claimed radiation width, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have selected a suitable width to measure the construction material for authentication or verification. The optimization of a range or other variable within the claims that flows from the “normal desire of scientists or artisans to improve upon what is already generally known” is prima facie obvious. In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003) (determining where in a disclosed set of percentage ranges the optimum combination of percentages lies is prima facie obvious).  The discovery of an optimum value of a variable in a known process is usually obvious. In re Aller, 220 F.2d 454, 456 (C.C.P.A. 1955).  See also In re Boesch, 617 F.2d 272, 276 (C.C.P.A. 1980) (“[D]iscovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art.”).  See also In re Geisler, 116 F.3d 1465, 1470 (Fed. Cir. 1997) (“‘[I]t is not inventive to discover the optimum or workable ranges by routine experimentation.’” (quoting Aller, 220 F.2d at 456)); In re Kulling, 897 F.2d 1147, 1149 (Fed. Cir. 1990) (finding no clear error in Board of Patent Appeals and Interferences’ conclusion that the amount of eluent to be used in a washing sequence was a matter of routine optimization known in the pertinent prior art and therefore obvious).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Hopkinson et al. (US 2014/0314613) in view of Voeght et al. (US 2010/0047454).
Hopkinson et al. discloses a method of applying a particulate construction material onto a construction field in a defined layer using a coater (claim 1); selectively printing absorber particles (claim 25); inputting energy for selective melting of areas printed with absorber at a sintering temperature above the melting temperature of the material (¶¶ 121-123); lowering the construction field by one 
	Hopkinson et al. is silent as to the absorber being an oil-based ink containing carbon particles. However, Voeght et al. discloses a method of forming a 3D part including selectively printing an oil-based ink containing carbon particles (¶¶ 126, 145). As taught by Voeght et al., using an oil-based ink containing carbon particles allows for effective printing on a wide variety of substrates (¶¶ 24-25). It would have been obvious to one of ordinary skill in the art at the time the application was filed to having included the ink of Voeght et al. in the method of Hopkinson et al. to effectively print on a wide variety of substrates, as taught by Voeght et al.

Claims 1-9, 11, 17-20 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Monsheimer et al. (US 2007/0183918) in view of Hocker (US 2018/0001565).
Claim 1: Monsheimer et al. discloses a method of applying a particulate construction material onto a construction field in a defined layer using a coater (¶ 14); selectively printing an absorber (¶¶ 10-14); inputting energy for selective melting of areas printed with absorber at a sintering temperature above the melting temperature of the material (¶¶ 10-14); lowering the construction field by one layer thickness (¶¶ 14, 22); and repeating the applying, printing, inputting and lowering steps until a part is produced (¶¶ 14, 22).
Monsheimer et al. is silent as to generating a radiation and transforming the radiation with a fluorescent material. However, Hocker discloses a method of producing a 3D part including applying material onto a construction field in a defined layer using a coater (¶ 26), fusing the material to form a layer and repeating these steps to form a 3D part (¶26), wherein energy is input by generating a radiation and transforming the radiation with a fluorescent material (¶ 40). As taught by Hocker et al., et al. in order to measure the construction material for authentication or verification, as taught by Hocker.
Claims 2-3: Monsheimer et al. discloses the radiation being monochromatic and having a width of 200 nm (¶ 8).
	Claims 4-5: Monsheimer et al. discloses specific heating of printed and unprinted areas by selecting activation/deactivation of sources of radiation (¶¶ 8, 77).
	Claim 6: Monsheimer et al. discloses the absorber being a liquid (¶ 14).
	Claim 7: Monsheimer et al. discloses heating taking place such that only areas printed with absorber connect by partial melting (¶ 77).
	Claim 9: Monsheimer et al. discloses a liquid applied by a print head (¶ 14).
Claim 11: Monsheimer et al. discloses the radiation being monochromatic and having a width of 200 nm (¶ 8).
	Claim 17: Monsheimer et al. discloses the material applied as a dispersion (¶ 14).
	Claim 18: Monsheimer et al. discloses the absorber including a radiation-absorbing component (¶ 13).
	Claims 19-20: Monsheimer et al. discloses the print head being adjustable, applying liquid in an x-y plane and the particulate construction material being selectively solidified (¶ 14).
Claim 22: Monsheimer et al. discloses a method of applying a particulate construction material onto a construction field in a defined layer using a coater (¶ 14); selectively printing an absorber (¶¶ 10-14); inputting energy for selective melting of areas printed with absorber at a sintering temperature above the melting temperature of the material (¶¶ 10-14); lowering the construction field by one layer 
Monsheimer et al. is silent as to generating a radiation and transforming the radiation with a fluorescent material. However, Hocker discloses a method of producing a 3D part including applying material onto a construction field in a defined layer using a coater (¶ 26), fusing the material to form a layer and repeating these steps to form a 3D part (¶26), wherein energy is input by generating a radiation and transforming the radiation with a fluorescent material (¶ 40). As taught by Hocker et al., using x-radiating on fluorescent material allows one or more properties of the material to be measured for authentication or verification (¶ 40). It would have been obvious to one of ordinary skill in the art at the time the application was filed to use x-radiation in the method of Hopkinson et al. in order to measure the construction material for authentication or verification, as taught by Hocker.

Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Monsheimer et al. (US 2007/0183918) in view of Voeght et al. (US 2010/0047454).
Claim 15: Monsheimer et al. discloses a method of applying a particulate construction material onto a construction field in a defined layer using a coater (¶ 14); selectively printing an absorber (¶¶ 10-14); inputting energy for selective melting of areas printed with absorber at a sintering temperature above the melting temperature of the material (¶¶ 10-14); lowering the construction field by one layer thickness (¶¶ 14, 22); and repeating the applying, printing, inputting and lowering steps until a part is produced (¶¶ 14, 22), the absorber containing carbon particles (¶¶ 62-63
	Monsheimer et al. is silent as to the absorber being an oil-based ink. However, Voeght et al. discloses a method of forming a 3D part including selectively printing an oil-based ink containing carbon particles (¶¶ 126, 145). As taught by Voeght et al., using an oil-based ink containing carbon particles allows for effective printing on a wide variety of substrates (¶¶ 24-et al. in the method of Monsheimer et al. to effectively print on a wide variety of substrates, as taught by Voeght et al.
	Claim 16: Monsheimer et al. discloses the particulate construction material being polyamide 12 (¶¶ 52-53).

	Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot in view of the new grounds of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LARRY W THROWER whose telephone number is (571)270-5517. The examiner can normally be reached 9am-5pm MT M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LARRY W THROWER/Primary Examiner, Art Unit 1754